Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claims 1-20 are presented for examination.
Amended claims dated 3/20/21, are withdrawn, which were massively amended with massive deletion of limitations, in response to rejections of the office action paper dated 9/18/2020.

As per prosecution history of this application, Applicant had presented following claims, paper dated 11/6/2019 for examination.

    PNG
    media_image1.png
    663
    665
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    304
    634
    media_image2.png
    Greyscale



In response to office action paper dated 9/18/2020, Applicant presented massively amended claims that are massively amended with massive deletion of limitations.

    PNG
    media_image3.png
    659
    667
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    189
    656
    media_image4.png
    Greyscale


Election/Restrictions
Massively amended claims dated 3/20/21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The Massively amended claims dated 3/20/21 are now claiming,  
at least one of: determines that the instruction does not have  an invalid execution address; determines that the instruction is not invalid; and determines that the instruction is not privileged (contrary to rejected claims, determines whether at least one of: that the instruction has an invalid execution address; that the instruction is invalid; and that the instruction is privileged);
similar applies for limitations,
determines that the instruction count is not greater than or equal to at least one threshold (contrary to rejected claims, determines whether the instruction count meets at least one threshold;, etc., which the originally claims were not claiming, please see rejections of the office action paper dated 9/18/20. 
An extensive search is required for the above newly presented claimed subject matter.
Since applicant has received an action on the merits for the originally presented invention (claims rejected in the office action paper dated 9/18/20), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Related inventions even in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.  
The common limitations in claims 3/20/21 and 11/6/19, are well-known in the art. Please see prosecution history containing several rejections containing several arts that disclose these common limitations.
 Accordingly, amended claims 1-20 dated 3/20/21, are withdrawn.  

Conclusion
Applicant is suggested to present the claims that were under examination for further prosecution of this application:

    PNG
    media_image3.png
    659
    667
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    189
    656
    media_image4.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Haresh Patel whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HARESH N PATEL/Primary Examiner, Art Unit 2493